The State Corporation Commission issued certificates of necessity and convenience to Jim Ferguson to operate two bus lines between Hobbs and Roswell, one via Lovington and Artesia and the other via Tatum. Appellants protested the granting of the permits where Ferguson proposed to operate over the parts of the routes where they operated. None of the protests covered the route between Lovington and Artesia.
The protestants then filed suit to enjoin the issuance of the certificates under the provisions of Sec. 68-1363, 1941 N.M.S.A., on the grounds the action of the Commission was unlawful and unreasonable. The District Court declined to issue the injunction.
The Court may enjoin the issuance of such a certificate only when the record shows the order of the Commission was unlawful or unreasonable. We *Page 60 
construed this statute in Harris v. State Corporation Commission, 46 N.M. 352, 129 P.2d 323, and are satisfied with the statements there made. Following the rules there announced, we are unable to say from an examination of the record that the order of the Commission granting these certificates was either unlawful or unreasonable. It is not sufficient that we might have reached a different conclusion.
The judgment of the District Court will be affirmed, and it is so ordered.
BICKLEY, C.J., and BRICE, LUJAN, and SADLER, JJ., concur.